Citation Nr: 1341226	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  07-36 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at S.J. Hospital for treatment from May 4, 2006 to May 8, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


                                 WITNESSES AT HEARING ON APPEAL

Veteran and J.F.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from June 1964 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 administrative decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Tampa, Florida.

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed.  

The Veteran appeared before a Veterans Law Judge (VLJ) in January 2009, and a transcript is of record.  That VLJ has since retired, and a new hearing was requested and afforded in August 2013 before the undersigned.  A transcript is of record.  

The claim was remanded in April 2009 for evidentiary development and in December 2012 so as to allow scheduling of a new Travel Board hearing.    


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred at S.J. Hospital for treatment from May 4, 2006 to May 8, 2006; no other issues remain on appeal.    


CONCLUSION OF LAW

The claim for entitlement to payment or reimbursement of unauthorized medical expenses incurred at S.J. Hospital for treatment from May 4, 2006 to May 8, 2006 is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

During the Veteran's hearing with the undersigned, it was noted that VA had reimbursed the Veteran for his claimed medical expenses, and that the balance with the S.J. Hospital was zero.  The Veteran indicated that he wished to withdraw his appeal, and the transcript associated with the claims file reduced this desire to writing.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

The appeal is dismissed.  


____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


